United States Court of Appeals
                            For The Eighth Circuit

                                ______________

                            Nos. 97-3582/97-3907
                               ______________


Walz Masonry, Inc.,         *
                            *
    Appellant/Cross-Appellee,                      *
                            *                          Appeal from the
National
                            *                          Labor Relations
Board
    v.                      *
                            *
[UNPUBLISHED]
                            *
National Labor Relations Board,                    *
                            *
    Appellee/Cross-Appellant.                      *
                            *

__________________

                                                                  Submitted:
       April 16, 1998

    Filed:                                  May 4, 1998

Before RICHARD S. ARNOLD,1 Chief Judge, LOKEN, Circuit
Judge, and PRATT2, District Judge.

PER CURIAM.



1The Hon. Richard S. Arnold stepped down as Chief Judge of the United States
Court of Appeals at the close of business on April 17, 1998. He is succeeded by the
Hon. Pasco M. Boman II.

2The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa, sitting by designation.
    Walz Masonry, Inc., (Walz) appeals the final decision
of the National Labor




                           -2-
Relations Board (Board) finding that Walz committed
unfair labor practices. The Board cross-appeals seeking
an order of enforcement. After carefully reviewing the
record and the briefs of the parties, we find the Board’s
decision is supported by substantial evidence on the
record as a whole, affirm the Board’s decision, and grant
the Board’s request for enforcement.
    As we stated in Pace Industries, Inc. v. NLRB, 118
F3d 585, 590 (8th Cir. 1997):

        We afford “great deference to the
        Board’s   affirmation   of   the   ALJ’s
        findings.” Town & Country Elec. Inc. v.
        NLRB, 106 F.3d 816, 819 (8th Cir. 1997).
        The Board’s order will be enforced “if
        the Board has correctly applied the law
        and its factual findings are supported
        by substantial evidence on the record as
        a whole, even if we might have reached
        a different decision had the matter been
        before us de novo.” Id. Although in
        the past we have applied a “shock the
        conscience” standard of review to an
        ALJ’s credibility determinations, we
        have recently indicated a preference for
        considering credibility determinations
        “with the rest of the NLRB’s factual
        findings under the general substantial
        evidence test derived from Universal
        Camera Corp. v. NLRB, 340 U.S. 474, 71
S. Ct. 456, 95 L. Ed. 456 (1951).” Id.


    We conclude that the record reveals that the Board’s
findings and its credibility determinations are supported
by substantial evidence. We therefore affirm the Board
on Walz’s appeal and grant the Board’s request for
enforcement.

                           -3-
See 8th Cir. R. 47B.

IT IS SO ORDERED.
A true copy.




                       -4-
          Attest:

      CLERK,   U.S.   COURT   OF

      APPEALS, EIGHTH CIRCUIT.




-5-